— The opinion of the Court was delivered by
Sterrett, J.
The only question in this case that requires any consider*132ation, is that raised by the first, third, and fourth specifications of error, viz.: Whether a non-resident of this Commonwealth is entitled to claim the benefit of the Exemption Act of April 9th, 1849, which provides, “That in lieu of the property now exempt from levy and sale on execution, issued upon any judgment obtained upon contract and distress for rent, property to the value of $100, exclusive of all wearing apparel of the defendant and his family, and all Bibles and school-books in use in the family (which shall remain exempt as heretofore), and no more, owned by or in the possession of any debtor, shall be exempt from levy and sale on execution or distress for rent.”
The fact that the defendant in the execution, to whom part of the fund raised thereon was awarded under the claim of exemption, was a citizen of the State of Ohio, and had resided there with his family a considerable time before the execution was issued, was distinctly found by the auditor and is not now questioned. While non-resident debtors may perhaps be within the letter of the act, we do not think they are within its spirit. As was said by Álr. Justice Woodward in Yelverton v. Burton, 2 Casey, 351, and afterwards quoted approvingly by the present chief justice in McCarthy’s Appeal, 18 P. F. Smith, 217, we do uot legislate for men beyond our jurisdiction. The Act of 1849 was designed for our own citizens, for the families of the poor who are with us, that the rapacity of creditors might not strip them of every comfort and convenience.
These expressions were first used in a case differing in some of its features from the one now before us, but they aptly express what we conceive to be the true intent and meaning of our system of exemption, of which the Act of 1849 forms a part. That clause of the act, which specifically includes wearing apparel, “and all Bibles and schoolbooks in use in the family,” of the debtor, necessarily implies a domicil or family residence within the reach of State process. The Act of April 14th, 1851, Purd., 41B, pi. GO, expressly limits the benefit of the exemption provided therein to “the widow or the children of any decedent dying within this Commonwealth.” In like manner the exemption of sewing-machines, under the Act of 1869, exteuds only “to seamstresses residing in this Commonwealth.” In the case first above cited, it -was held that exemption cannot be claimed by defendants in foreign attachment. The Act of May 8th, 1874, entitled “ An Act to provide for the collection of debts against non-resident debtors,” provides, “That any exemption law of this Commonwealth shall not be construed to extend to any debtor not a resident thereof.”
*133It is contended that this proviso, contained in the fourth section of the act, applies only to eases of foreign attachment's issued by justices of the peace under the preceding sections. It is true the purpose of a proviso generally is to except something from the enacting clause, to qualify or restrain its generality, or to exclude some possible ground of misinterpretation; but this is not always the case. Taking into consideration the object of the act, as comprehensively expressed in its title, in connection with the phraseology of the proviso, we think the latter was not intended to be confined in its operation only to cases falling within the jurisdiction conferred by preceding sections of the act; but, on the contrary, it was intended to exclude all non-residents of the State from the benefit of any exemption law of this Commonwealth in any proceedings for the collection of debts due by them. But, whether this be so or not, we are satisfied the spirit of the Act of 1849, when properly construed, excludes the appellee. And it is right that it should be so. Each State has its own exemption laws for the benefit of its own citizens. If non-residents are permitted to participate in the benefit thus provided, they may claim it in every State in which they happen to own property. This would likely work great injury to creditors by withdrawing from their grasp money or property which should, in justice, be applied, to the payment of their claims.
Decree reversed at the costs of the appellee, Aaron Dunsworth; and it is now adjudged and decreéd that the sum of $264.05, erroneously appropriated to his claim, be paid to the appellant on account of judgment, No. 203, August term, 1878, S. W. Collum v. A. Dunsworth.